DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 3-5, 7-14, and 16 are allowed.
	Claims 2, 6 and 15 have been canceled.
	Claims 17-18 are rejected.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022, has been entered.
 

Terminal Disclaimer
The terminal disclaimer filed on June 7, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,612,258, has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malgorn et al. (US 2014/0021119) [hereinafter Malgorn].
	With respect to claim 17, Malgorn discloses a filter assembly 1, as shown in Fig. 1, having: a filter medium 9 for mechanically removing particulates from a fluid to be treated, as shown in Fig. 2; a first flange 7 (end cap) disposed at one end of the filter medium 9, as shown in Fig. 2, the end cap 7 having a top surface and an opening having an entrance that is coplanar with the top surface, as shown in the figure below, the opening for removably inserting a tube 5 (another filter element) of the filter assembly 1 within filter cartridge 6 (filter element), as shown in Fig. 3; a pedestal disposed on and extending up from a the top surface of the end cap 7 of the filter element 6, as shown in the figure below; and a detent member disposed on the pedestal for releasably engaging a corresponding detent member of the another filter element 5, the detent member comprising an indentation in a top surface of the pedestal or a raised bump on the surface of the pedestal, as shown in the figure below.

      
    PNG
    media_image1.png
    273
    1184
    media_image1.png
    Greyscale



Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraissl, Jr. (US 3,348,689) {hereinafter Kraissl].
	With respect to claim 18, Kraissl discloses an inner filter 8 (filter element), as shown in Fig. 1, having: a filter medium for mechanically removing particulates from a fluid to be treated (see col. 1, lines 24-27); a handle structure disposed at one end of the filter medium, the handle structure including a closure member and a handle member, as shown in the figure below, the handle member including an abutment end surface that is coplanar with the closure member, as shown in the figure below; a pin 16 (detent member) disposed on the abutment end surface of the handle member for releasably engaging a hole 5 (corresponding detent member) of an outer filter 1 (another filter element) of the assembly, as shown in Fig. 1, the detent member 16 comprising an indentation in the abutment end surface of the handle member or a raised bump on the abutment end surface of the handle member, as shown in Fig. 1.

        
    PNG
    media_image2.png
    287
    447
    media_image2.png
    Greyscale



Allowable Subject Matter
Claim 1 is allowed since claim 1 includes the limitations of claim 2 which was previously indicated allowable.
Claims 3-5 and 8-9 are allowed due to their dependency on claim 1.
	Claim 7 is allowed since it was previously indicated allowable and it has been amended to be in independent form by including the limitations of claim 1, from which it was dependent.
	Claim 10 is allowed since it includes the limitations of claim 15, which was previously indicated allowable.
	Claims 11-14 and 16 are allowed due to their dependency on claim 10.


Response to Arguments
Applicant's arguments filed on August 1, 2022, have been fully considered but they are not persuasive. 
	In response to applicant’s arguments that Kraissl lacks the new limitations of amended claim 17: Malgorn teaches the new limitations of claim 17, as stated in the rejection above.
	In response to applicant’s argument that Kraissl lacks the new limitations of amended claim 18: This argument is not persuasive.  Kraissl teaches the new limitations of claim 18, as stated in the rejection above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778